Citation Nr: 0615732	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-25 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dorsolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACTDUTRA) 
from July 1998 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case was remanded to the RO for additional 
development in September 2004.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's service-connected dorsolumbar strain causes no 
deformity, weakness, spasm, or tenderness; he has normal 
range of motion and his pain is not tantamount to limited 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dorsolumbar strain have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5291, 5292, 5295 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was afforded a VA examination in March 2002.  The 
veteran reported pain and stiffness in his back.  The veteran 
reported that increased activity precipitated pain and he 
said when he carried or lifted heavy objects he got electric 
shock pain in his back.  He did not use crutches, braces, or 
a cane to ambulate.  Range of motion testing of the 
dorsolumbar spine revealed 90 degrees of flexion, 30 degrees 
of extension, and 30 degrees of right and left lateral 
flexion.  The veteran had normal and equal knee jerks and 
ankle jerks bilaterally.  The veteran had no motor or sensory 
deficits and he denied any radiculopathies or neuropathies.  
X-rays of the lumbosacral spine revealed no evident 
degenerative changes in the lumbar spine.  Minimal scoliosis 
of the lumbar spine was noted.  X-rays of the thoracic spine 
revealed no degenerative changes and minimal mid-thoracic 
dextroscoliotic curve.  He was diagnosed with thoracic strain 
and chronic lumbar strain.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2003 to February 2006.  The records 
reveal that the veteran was treated for chronic back pain.  
The veteran was treated with physical therapy in February 
2004 for chronic low back pain and thoracic pain.  The 
veteran was seen for a consultation for thoracic back pain in 
March 2004.  He described his pain as a constant dull aching 
pain in the mid-thoracic area.  He also reported some 
stiffness in that area.  Examination of the thoracic and 
lumbar spine revealed a midline spine with normal lordosis.  
No gross deformity or spasm was noted.  No scoliosis was 
noted.  There was 90 degrees of flexion, 25 degrees of 
extension, 30 degrees of right and left lateral bending, and 
30 degrees of right and left lateral rotation.  There was no 
tenderness or pain to palpation.  Muscle testing revealed 5/5 
strength throughout upper and lower limbs.  Sensation was 
intact to light touch bilaterally in the extremities.  He was 
diagnosed with thoracic strain/sprain and lumbar strain.  
X-rays of the thoracic spine taken in May 2004 revealed 
normal anatomical alignment and no acute fracture or 
listhesis.  The soft tissue was unremarkable.  A June 2004 
examination of the thoracic and lumbar spine revealed a 
midline spine with normal lordosis.  No gross deformity or 
spasm was noted.  No scoliosis was noted.  There was 90 
degrees of flexion, 25 degrees of extension, 30 degrees of 
right and left lateral bending, and 30 degrees of right and 
left lateral rotation.  September 2004 x-rays of the lumbar, 
thoracic, and cervical spine were obtained and all were 
within normal limits.  The veteran was evaluated for chronic 
back pain in November 2004.  The examiner said the veteran 
had good range of motion of the lumbar spine.  He had 90 
degrees of forward flexion, 30 degrees of extension, and 40 
degrees of sidebending bilaterally.  His sensation was intact 
to light touch.  The examiner said there was lumbar 
paraspinal tenderness to palpation and no spinal asymmetry 
and no spasm. The examiner's impression was chronic low back 
pain.  

Also associated with the claims was a history of the 
veteran's visits to Arlington Chiropractic for the time 
period from September 2004 to May 2005.  During that time 
period the veteran was treated with spinal manipulation, 
adjustment, ultrasound, and therapeutic exercises.  

The veteran was afforded a VA examination in June 2005.  The 
examiner reported that the veteran had normal curvature of 
the thoracic and lumbar spine.  There was no tenderness to 
palpation of the spine.  The veteran had full range of motion 
of the thoracic and lumbar spine with flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left lateral rotation to 30 degrees.  
There was no additional decreased range of motion with 
repetitive testing.  The veteran did not exhibit any 
weakness, excessive fatigability, incoordination, or pain 
with repetitive testing.  The examiner said that the veteran 
exhibited normal range of motion given his age and body 
habitus.  There was no evidence of neurological disease.  
Deep tendon reflexes were two plus and equal bilaterally in 
the upper and lower extremities and strength was 5/5 and 
equal bilaterally in the upper and lower extremities.  
Cranial nerves II-XII were grossly intact.  There were no 
focal motor or sensory deficits.  Electromyography (EMG) of 
the bilateral lower limbs were obtained.  The sensory 
conductions in the right and left sural nerves and the motor 
conductions in the right and left peroneal nerves were 
normal.  The needle electrode examination was normal.  The 
examiner reviewed the results of the EMG and said there was 
no evidence of radiculopathy on EMG studies with nerve 
conduction velocities.  She also reviewed magnetic resonance 
imaging (MRI) of the lumbar and thoracic spine.  The MRI of 
the lumbar spine revealed no abnormalities other than some 
straightening of the lumbar spine.  There was no evidence of 
herniated nucleus pulposus.  The MRI of the thoracic spine 
was normal.  The examiner diagnosed the veteran with thoracic 
and lumbar sprain.  

Private records from E. Brenman, D.O., of Ohio Orthopedic 
Center of Excellence, revealed that the veteran underwent a 
facet joint injection in March 2006 and a lumbar radio 
frequency neurotomy in April 2006.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The veteran's claim for a higher evaluation for 
dorsolumbar strain is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Board notes that these regulatory provisions were taken into 
account by the VA examiner, and are considered here.

The veteran's dorsolumbar strain has been rated under 
Diagnostic Code 5291-5295.  38 C.F.R. § 4.71a (2002).  During 
the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective 
September 26, 2003).

Prior to these amendments, under Diagnostic Code 5295 an 
evaluation of 10 percent is for application when there is 
characteristic pain on motion.  A 20 percent evaluation is 
for application when there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position.  Under Diagnostic Code 5291, a non-
compensable evaluation is for application when there is 
slight limitation of motion of the dorsal spine.  An 
evaluation of 10 percent is for application where there is 
moderate or severe limitation of motion of the dorsal spine.  
Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine and a 20 
percent rating is assigned for moderate limitation of motion.  
38 C.F.R. § 4.71a (2002).  

On examinations, the veteran's range of motion was reported 
as essentially normal with no limitation of motion due to 
pain, weakness, or fatigue.  There was no spasm.  The various 
examinations have revealed no worse than a loss of 5 degrees 
of extension.  An evaluation higher than the 10 percent 
presently assigned is therefore not warranted under the pre-
amendment criteria for limitation of motion.  It should also 
be noted that there has been no showing of muscle spasm or 
other symptom typical of a strain that would warrant the 20 
percent rating.  Pain with use has been complained of my the 
veteran, but no examiner has suggested that it causes any 
functional loss tantamount to disability greater than the 10 
percent already assigned.  

A higher evaluation under the old schedular provisions for 
evaluating spine disabilities was not otherwise possible 
absent fracture of the vertebra or bony fixation (ankylosis) 
of the spine, or moderate limitation of motion of the lumbar 
spine, none of which is shown to be present.  Diagnostic 
Codes 5285, 5286, 5289, 5292 (2002).

The schedule for rating spine disabilities such as 
lumbosacral strain was changed in 2003 to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  Under the new General 
Rating Formula, a 10 percent evaluation is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

In VA outpatient treatment records and at both VA 
examinations, the veteran flexed to 90 degrees.  The June 
2005 VA examiner said that there was no additional decreased 
range of motion with repetitive testing.  The veteran did not 
exhibit any weakness, excessive fatigability, incoordination, 
or pain with repetitive testing.  The examiner said that the 
veteran exhibited normal range of motion given his age and 
body habitus.  Given this most recent medical evidence, under 
the new rating criteria the veteran's back disability is not 
a compensable disability.  (As noted above, earlier 
examination reports show that there was a loss of extension 
by 5 degrees, which would warrant the 10 percent rating based 
on combined motion of 235 degrees.)  Therefore, the Board 
finds that a higher evaluation for the veteran's dorsolumbar 
strain is not warranted under any of the rating criteria in 
place during the pendency of this claim for any period since 
the effective date of March 12, 2001.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for dorsolumbar strain.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in July 2001 and informed him of 
the evidence he needed to substantiate a claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.

The RO wrote to the veteran in November 2004 and informed him 
of the evidence necessary to establish a higher initial 
rating.  The RO advised the veteran to submit any other 
evidence in his possession.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Additionally, while the veteran was not told of the criteria 
used to assign an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  By the decision herein the Board finds 
that a rating greater than 10 percent is not warranted at any 
point during the pendency of the claim.  Fenderson, supra.  
Therefore, a remand of the claim in order to address 
notification of an effective date issue is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports and private medical records.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that his dorsolumbar strain is worse 
than the 10 percent rating contemplates.  The veteran was 
afforded several VA examinations during the course of his 
appeal.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dorsolumbar strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


